DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The preliminary amendment filed 02/18/2020 has been entered. All the claims have been examined on the basis of the merits of the claims. 
Priority
The present application is a 371 of PCT/CN2020070605 filed 01/07/2020 which claims foreign priority benefits from CN 201910705053 filed in China on 08/01/2019. The certified copy of foreign priority application was received on 02/18/2020. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Response to Arguments
3.	Applicant’s arguments, see pages 5-7, filed 04/20/2022, with respect to claims 1, 11 have been fully considered and are persuasive.  The rejection/objection of the last office action has been withdrawn. 
Allowable Subject Matter
4.	Claims 1, 3, 6, 9 -11, 13, 16 and 19-20 are allowed. 
5.	The following is an examiner’s statement of reasons for allowance: 
The prior art of record: DU et al., (US-20180173346-A1, hereinafter as, DU).  
In regards to claims 1, 11, DU generally discloses the subject matter of: a display device comprising a touch panel (fig.1, para 0009, touch sensor), comprising a first metal layer (para 0029, figs.1-2, conductive layer 102), an insulating layer (figs.1-2, insulating layer 103, para 0029), and a second metal layer, and a dummy pattern (dummy pattern 150, fig. 3), wherein the second metal layer (figs.1-2, para 0029, conductive layer 101) comprises a plurality of first metal lines and a plurality of second metal lines, and the first metal lines and the second metal lines are interlaced with each other to form a mesh pattern (conductive layer 101 comprises, as shown, a plurality of metal electrodes 110 which form the mesh pattern, para 0029, figs.1-2), and wherein the insulating layer is disposed with a via hole (insulating layer 103 has the via hole H1, figs.1-2), the first metal layer is electrically connected to the second metal layer through the via hole (conductive layer 101 is connected to the conductive layer 102 through the via hole H1, fig.2). 
Further, DU discloses at fig.3, dummy pattern 150 is formed in an area where the touch electrodes are not disposed. This space occupied by the dummy electrodes (which is not occupied by touch electrodes 120) is interpreted to be a non-functional area of the first layer, as they are in a floating state, para 0045). Para 0029, the second electrodes 120 are disposed at the first conductive layer or at the second conductive layer) and the mesh pattern comprises a plurality of grids, wherein: wherein the dummy pattern comprises a first dummy pattern, and the first dummy pattern is disposed in a non-functional area of the second metal layer (figs.3-4, dummy pattern 150 can be disposed with electrodes 110 and 120, para 0045-0046).
Further, DU discloses wherein the dummy pattern comprises a second dummy pattern, and the second dummy pattern is disposed on the insulating layer (dummy pattern 150 can be disposed with electrodes 120, fig.3, at fig. 6, which would be disposed on the insulating layer 103). 
However, DU fails to disclose “wherein the second dummy pattern is disposed in a non-functional area of the via hole.” 
Accordingly, the independent claims 1, 11 are allowed. The dependent claims 3, 6 and 9-10 are also allowed based on their respective dependencies from the independent claim 1. The dependent claims 13, 16 and 19-20 are also allowed based on their respective dependencies from the independent claim 11. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627